F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 22 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    GREGORY PAUL MCPHERSON,

                Petitioner-Appellant,

    v.                                                   No. 00-2168
                                                 (D.C. No. CIV-99-9-LH/JHG)
    GARY MIERS, Warden, New Mexico                         (D. N.M.)
    State Penitentiary; ATTORNEY
    GENERAL FOR THE STATE OF
    NEW MEXICO,

                Respondents-Appellees.


                            ORDER AND JUDGMENT            *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         Proceeding pro se, Gregory McPherson seeks a certificate of appealability

in order to pursue this appeal from an order of the district court denying his

petition for habeas corpus brought pursuant to 28 U.S.C. § 2254. Because Mr.

McPherson has failed to make “a substantial showing of the denial of a

constitutional right,” as required under 28 U.S.C. § 2253(c)(2), we deny his

request and dismiss the appeal.

         Mr. McPherson was convicted of aggravated battery and attempted armed

robbery in New Mexico state court. On direct appeal, the New Mexico Court of

Appeals affirmed his convictions and the New Mexico Supreme Court denied

certiorari.

         During the pendency of his direct appeal, Mr. McPherson filed a petition

for writ of habeas corpus in the state district court. The state court dismissed the

petition. It noted that the New Mexico Court of Appeals, whose decision had

recently issued, addressed all of the claims and issues contained in Mr.

McPherson’s habeas petition. Mr. McPherson then filed a document in the New

Mexico Supreme Court, which the Court construed as a request for certiorari

under a New Mexico state rule providing for certiorari to the district court from a

denial of habeas corpus. The New Mexico Supreme Court denied certiorari,

allowing the state district court’s dismissal of Mr. McPherson’s habeas petition to

stand.


                                          -2-
       Mr. McPherson sought habeas corpus relief from the federal district court.

The district court dismissed his first petition without prejudice, because it was a

mixed petition containing both exhausted and unexhausted claims. Nine months

later, Mr. McPherson filed a second petition for habeas corpus in the district

court. 1 A magistrate judge prepared a report and recommendation, which

recommended dismissal of the petition. The district court adopted the magistrate

judge’s report and recommendation and dismissed the petition The district court

also denied Mr. McPherson’s request for a certificate of appealability.

Issue A

       In what he designates as Issue A, Mr. McPherson first alleges a violation

of New Mexico’s speedy trial rule, which requires that a criminal defendant be

brought to trial within six months of his arraignment.   See Rule 5-604B(1)

NMRA. Closely related, he also raises a federal constitutional claim, urging that

the delay in bringing him to trial violated his right to a speedy trial under the

Sixth Amendment.    2




1
      Because Mr. McPherson filed his habeas petition after April 24, 1996, the
provisions of the Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA) apply to his appeal.   See Lindh v. Murphy , 521 U.S. 320, 326 (1997).
2
       Mr. McPherson framed the speedy trial issue somewhat differently before
the district court. There he alleged that his trial counsel was ineffective for
failing to file a motion seeking dismissal for violation of the six month rule, an
issue he again raises on appeal.     This court generally will not consider an issue
raised for the first time on appeal.   Tele-Comm., Inc. v. Comm’r , 104 F.3d 1229,
                                                                         (continued...)

                                           -3-
      Mr. McPherson’s trial was originally scheduled to begin within the

statutory six month period. It was delayed an additional four months due to the

emergency hospitalization of the trial judge on the night before trial was to open.

The New Mexico Court of Appeals ruled that the trial judge’s illness fit within

the good cause exception to the six month rule. It also applied the factors set

forth in Barker v. Wingo , 407 U.S. 514, 530 (1972), which govern a speedy trial

analysis under the federal constitution. Under    Barker’s balancing test, the state

court found no constitutional violation. Neither did the federal district court,

which examined the same factors through the lens prescribed by AEDPA. The

district court concluded that the state court’s ruling was not contrary to, nor did it

involve an unreasonable application of, federal law.     See 28 U.S.C. § 2254(d).

Based upon our review of the record, we agree with the district court. We find

that, in relying on Barker , the state court applied the correct rule of law, that it

weighed the Barker factors in a reasonable fashion, and that, as a consequence,

the delay did not violate Mr. McPherson’s right to a speedy trial.




2
 (...continued)
1232 (10th Cir. 1997). But viewing Mr. McPherson’s pro se petition generously,
there is a colorable argument that he did in fact raise the present claim below,
though admittedly he did so rather opaquely.

                                           -4-
Issue B

      In Issue B, Mr. McPherson, an African-American, objects to the process by

which the administrative office of the state trial court generated a list of potential

jurors. He claims that this computer-assisted process was a critical stage of the

proceedings that required his presence. He also challenges the entire array of the

venire because there was only one African-American juror (who was later

excused for cause) among the 35-40 potential jurors chosen, despite that the

county in which the trial took place contains a somewhat higher percentage of

black citizens.

      Relying entirely on state law, the New Mexico Court of Appeals rejected

Mr. McPherson’s various challenges to the composition of the jury. In doing so,

the state court ruled that he failed to show the excusal of the single black juror

was improper or otherwise motivated by racial bias.

      The federal district reached the same conclusion, finding no violation of

Mr. McPherson’s federal constitutional rights with regard to any issue related to

jury selection. We agree with the district court. A defendant has no right to be

present during ministerial acts prior to trial, among them the drawing of jurors by

the jury commissioners.   United States v. Bordallo , 857 F.2d 519, 522 (9th Cir.

1988). Second, there is no requirement that the array of jurors reflect the racial

composition of the population.   See Taylor v. Louisiana , 419 U.S. 522, 538


                                         -5-
(1975) (“[W]e impose no requirement that petit juries actually chosen must

mirror the community and reflect the various distinctive groups in the population.

Defendants are not entitled to a jury of any particular composition . . . .”).

Issue C

      Mr. McPherson claims in Issue C that his trial lawyer was ineffective for

failing to file a motion to dismiss for violation of the state six-month rule. The

New Mexico Court of Appeals rejected the claim because, it said, any such

motion would have been unsuccessful due to the emergency illness and

hospitalization of the trial judge, which amounted to good cause for the delay.

Thus, the court concluded, Mr. McPherson could not show prejudice, a necessary

showing under the standard announced in      Strickland v. Washington , 466 U.S.

668, 687 (1984). Again, the federal district court reviewed Mr. McPherson’s

claim under the proper standard of review, and again, we find no error in its

analysis.




                                          -6-
Issue D

      Mr. McPherson next raises a series of issues that he has grouped into a

collective claim, what he calls Issue D, entitled “Judicial Misconduct; Denial of

Access to the Courts; Wrongful Refusal of Writ; Transfer of Prisoner to Avoid

Writ; Denial of Due Process in State Habeas Proceeding.” Appellant’s Br. at 3c.




                                        -7-
The district court addressed some of these issues on the merits, others it

dismissed as procedurally defaulted.

       A procedural default occurs whenever “the petitioner failed to exhaust

state remedies and the court to which the petitioner would be required to present

his claims in order to meet the exhaustion requirement would now find the claims

procedurally barred.”    Coleman v. Thompson , 501 U.S. 722, 735 n.1 (1991). In

New Mexico, failure to raise an issue on direct appeal waives that issue for

purposes of post-conviction relief.    Jackson v. Shanks , 143 F.3d 1313, 1318

(10th Cir. 1998). Such a failure constitutes an adequate and independent state

ground for purposes of procedurally defaulting a claim raised in a federal habeas

petition. Id. at 1318.

       Mr. McPherson did not raise either his claim of “wrongful refusal of writ”

or his claim of “wrongful transfer of prisoner to avoid writ” on direct appeal.

Consequently, he would be barred from presenting these claims to the state court.

Nor does he, either in the district court or on appeal, make a showing of “cause”

excusing his default and “actual prejudice” resulting from the errors of which he

claims, both of which are required to overcome a presumption of dismissal when

issues are raised for the first time on collateral attack; nor, alternatively, does he

demonstrate a fundamental miscarriage of justice.     See Coleman , 501 U.S. 750.




                                          -8-
The district court’s finding of procedural default with respect to these claims thus

is entirely correct.

       The district court also ruled that Mr. McPherson procedurally defaulted his

claim of a “denial of due process in the state habeas proceeding.” It appears,

however, that Mr. McPherson did indeed raise this issue in his direct appeal, as

well as in his state habeas petition, where he alleged that the trial court wrongly

refused to appoint counsel to represent him during the state habeas proceeding.

The New Mexico Court of Appeals rejected his claim, noting that the record in

fact revealed the appointment of habeas counsel.

       Nevertheless, because there is no constitutional right to counsel in state

post-conviction proceedings,   Pennsylvania v. Finley , 481 U.S. 551, 555 (1987),

the district court’s apparently mistaken belief that the issue was procedurally

defaulted is harmless error. Hence, apart from any procedural shortcoming, Mr.

McPherson is not entitled to relief on the merits.

       Two claims from Mr. McPherson’s collective Issue D remain: 1) his

allegation that the trial judge made remarks reflecting bias constituting

misconduct under New Mexico’s Code of Judicial Conduct; and 2) his allegation

that he was denied access to the courts by jail personnel, due to a one-time

refusal to allow him use of the jail’s law library, as well as his related allegation

challenging the general adequacy of the jail’s law library.


                                          -9-
       With regard to Mr. McPherson’s judicial misconduct claim, the district

court correctly ruled that alleged violations of state codes of conduct are not

cognizable in federal habeas.    See Estelle v. McGuire , 502 U.S. 62, 67 (1991)

(holding that federal habeas relief is not available to correct errors of state law).

And as for his claims regarding access to the law library, as well as its general

adequacy, both the state appellate court and the district court properly considered

the governing Supreme Court precedent:         Bounds v. Smith , 430 U.S. 817 (1977)

and Lewis v. Casey , 518 U.S. 343 (1996). As these cases make clear, “the

constitutional obligation to provide inmates access to the courts does not require

states to give inmates unlimited access to a law library.”   Penrod v. Zavaras , 94

F.3d 1399, 1403 (10th Cir. 1996). The district court added that Mr. McPherson,

as he must, failed to point to any actual injury–that is, any way in which the

alleged denial of legal resources or the inadequacy of the jail library hindered his

effort to pursue a nonfrivolous claim.     See Lewis , 518 U.S. at 356. We find no

error in the district court’s analysis or its conclusion.

Issue E

       Finally, in Issue E, Mr. McPherson alleges that his indictment in the state

court was improper and that he was wrongly deprived of a preliminary hearing.

He failed to raise either of these issues in his direct appeal. Under New Mexico

law, he is therefore barred from litigating them in post-conviction proceedings.


                                            -10-
Jackson , 143 F.3d at 1318. As the district court recognized, these claims are

procedurally defaulted.

Certificate of Appealability

      To obtain a certificate of appealability, Mr. McPherson must make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). To meet this standard, he must demonstrate “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.”      Slack v. McDaniel , 529 U.S. 473,

484 (2000) (quotations omitted). Mr. McPherson has not made such a showing;

hence he has failed to meet the statutory requirements for a certificate of

appealability.

      We therefore DENY Mr. McPherson’s request for a certificate of

appealability and DISMISS this appeal.



                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge




                                         -11-